                                                               United States Bankruptcy Court
                                                                     District of New Jersey
            Carlos Benvennutti, Jr
 In re      Vernice L Tolliver-Benvennutti                                                      Case No.   18-28608
                                                                              Debtor(s)         Chapter    13




                                                 CHAPTER 13 PLAN TRANSMITTAL LETTER

              Second Notice to Creditors affected by Motions in Chapter 13 Plans:

              You should have previously received from the court a copy of the plan proposed by the Debtor.

           The enclosed plan is a copy of the one sent to you by the court. It has been served upon you again due
      to being modified.

          Per Order dated May 22, 2019, this matter is being held for 10 days. There is no further hearing
      schedules at this time.

         YOU SHOULD CONSULT WITH YOUR ATTORNEY PROMPTLY, SINCE ENTRY OF AN
      ORDER OF CONFIRMATION WILL BIND YOU TO ALL OF THE TERMS OF THE CONFIRMED
      PLAN.




                                                                                                                             rev.8.22.13



Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
